







Exhibit 10.56

Loan No. V_40394

FIXED RATE NOTE

$25,000,000.00

November 3, 2003

FOR VALUE RECEIVED, BEDFORD TOWNE CENTRE PLAZA, LLC, a Delaware limited
liability company (hereinafter referred to as “Borrower”), promises to pay to
the order of JPMORGAN CHASE BANK, a New York banking corporation, its successors
and assigns (hereinafter referred to as “Lender”), at the office of Lender or
its agent, designee, or assignee at 270 Park Avenue, New York, New York 10017,
Attention:  Loan Servicing, or at such place as Lender or its agent, designee,
or assignee may from time to time designate in writing, the principal sum of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), in lawful money of the
United States of America, with interest thereon to be computed on the unpaid
principal balance from time to time outstanding at the Applicable Interest Rate
(hereinafter defined) at all times prior to the occurrence of an Event of
Default (as defined in the Security Instrument [hereinafter defined]), and to be
paid in installments as set forth below.  Unless otherwise herein defined, all
initially capitalized terms shall have the meanings given such terms in the
Security Instrument.

1.  PAYMENT TERMS

Principal and interest due under this Note shall be paid as follows:

(a)

A payment of interest only on the date hereof for the period from the date
hereof through November 30, 2003, both inclusive; and

(b)

A constant payment of $145,734.44, on the first day of January, 2004 and on the
first day of each calendar month thereafter up to and including the first day of
November, 2013;

with payments under this Note to be applied as follows:

(i)

First, to the payment of interest and other costs and charges due in connection
with this Note or the Debt, as Lender may determine in its sole discretion; and

(ii)

The balance shall be applied toward the reduction of the principal sum;

and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of December, 2013 or upon earlier maturity hereof whether by acceleration or
otherwise (the “Maturity Date”).  Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid for the actual number of days elapsed.  All amounts due under this Note
shall be payable without setoff, counterclaim or any other deduction whatsoever.

2.  INTEREST

The term “Applicable Interest Rate” means from the date of this Note through and
including the Maturity Date, a rate of five and 74/100ths percent (5.74%) per
annum.

3.  SECURITY

This Note is secured by the Security Instrument, the Assignment, and the other
Loan Documents (hereinafter defined) save and except for the Environmental
Agreement, which is intended to be unsecured and Lender is entitled to the
benefits of the Security Instrument, the Assignment, and the other Loan
Documents, including, the Environmental Agreement.  The term “Security
Instrument” means the Deed of Trust and Security Agreement dated the date hereof
given by Borrower for the use and benefit of Lender covering the estate of
Borrower in certain premises as more particularly described therein (which
premises, together with all properties, rights, titles, estates and interests
now or hereafter securing the Debt and/or other obligations of Borrower under
the Loan Documents, are collectively referred to herein as the “Property”).  The
term “Assignment” means the Assignment of Leases and Rents of even date herewith
executed by Borrower in favor of Lender.  The term “Environmental Agreement”
means the Environmental Indemnity Agreement of even date herewith executed by
Borrower in favor of Lender.  The term “Loan Documents” refers collectively to
this Note, the Security Instrument, the Assignment, the Environmental Agreement,
and any and all other documents executed in connection with this Note or now or
hereafter executed by Borrower and/or others and by or in favor of Lender, which
wholly or partially secure or guarantee payment of this Note or pertains to
indebtedness evidenced by this Note.

4.  LATE FEE

If any installment payable under this Note (including the final installment due
on the Maturity Date) is not received by Lender prior to the fifth (5th)
calendar day after the same is due (without regard to any applicable cure and/or
notice period), Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.

5.  DEFAULT AND ACCELERATION

So long as an Event of Default exists, Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable.  All
remedies hereunder, under the Loan Documents and at law or in equity shall be
cumulative.  In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also agrees to pay to Lender on demand all costs of
collection or defense incurred by Lender, including reasonable attorneys’ fees
for the services of counsel whether or not suit be brought.

6.  DEFAULT INTEREST

Upon the occurrence of an Event of Default Borrower shall pay interest on the
entire unpaid principal sum and any other amounts due under the Loan Documents
at the rate equal to the lesser of (a) the maximum rate permitted by applicable
law, or (b) the greater of (i) five percent (5%) above the Applicable Interest
Rate or (ii) five percent (5%) above the Prime Rate (hereinafter defined), in
effect at the time of the occurrence of the Event of Default (the “Default
Rate”).  The term “Prime Rate” means the prime rate reported in the Money Rates
section of The Wall Street Journal.  In the event that The Wall Street Journal
should cease or temporarily interrupt publication, the term “Prime Rate” shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing and general circulation
chosen by Lender.  In the event that a prime rate is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index which is readily available and verifiable to Borrower but is beyond
Lender’s control.  The Default Rate shall be computed from the occurrence of the
Event of Default until the actual receipt and collection of a sum of money
determined by Lender to be sufficient to cure the Event of Default.  Amounts of
interest accrued at the Default Rate shall constitute a portion of the Debt, and
shall be deemed secured by the Loan Documents.  This clause, however, shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.

7.  PREPAYMENT

(a)

The principal balance of this Note may not be prepaid in whole or in part
(except with respect to the application of casualty or condemnation proceeds)
prior to the Maturity Date.  If following the occurrence of any Event of
Default, Borrower shall tender payment to Lender or Lender shall receive
proceeds (whether through foreclosure or the exercise of the other remedies
available to Lender under the Security Instrument or the other Loan Documents),
Borrower shall pay in addition to interest accrued and unpaid on the principal
balance of this Note and all other sums then due under this Note and the other
Loan Documents a prepayment consideration in an amount equal to the greater of
(A) one percent (1%) of the outstanding principal balance of this Note at the
time such payment or proceeds are received, or (B) (x) the present value as of
the date such payment or proceeds are received of the remaining scheduled
payments of principal and interest from the date such payment or proceeds are
received through the Maturity Date (including any balloon payment) determined by
discounting such payments at the Discount Rate (as hereinafter defined), less
(y) the amount of the payment or proceeds received.  The term “Discount Rate”
means the rate which, when compounded monthly, is equivalent to the Treasury
Rate (as hereinafter defined), when compounded semi-annually.  The term
“Treasury Rate” means the yield calculated by the linear interpolation of the
yields, as reported in Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. Government Securities/Treasury Constant
Maturities” for the week ending prior to the date the payment or such proceeds
are received, of U.S. Treasury constant maturities with maturity dates (one
longer and one shorter) most nearly approximating the Maturity Date.  (In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate.)  Lender shall notify Borrower of
the amount and the basis of determination of the required prepayment
consideration, which shall be conclusive except in the case of manifest error.
 Notwithstanding the foregoing, Borrower shall have the additional privilege to
prepay the entire principal balance of this Note (together with any other sums
constituting the Debt) on any scheduled payment date occurring on or after that
date which is three (3) months preceding the Maturity Date without any fee or
consideration for such privilege.

(b)

If the prepayment results from the application to the Debt of the casualty or
condemnation proceeds from the Property, no prepayment consideration will be
imposed.  Partial prepayments of principal resulting from the application of
casualty or condemnation proceeds to the Debt shall not change the amounts of
subsequent monthly installments nor change the dates on which such installments
are due, unless Lender shall otherwise agree in writing.

(c)

Notwithstanding any provision of this Section 7 to the contrary, at any time
after the earlier of (1) the date which is two years after the “startup day,”
within the meaning of Section 860G(a)(9) of the Internal Revenue Code of 1986,
as amended from time to time or any successor statute (the “Code”), of a “real
estate mortgage investment conduit,” within the meaning of Section 860D of the
Code, that holds this Note, and (2) a regularly scheduled payment date on or
after that date which is four (4) years after the date of the first monthly
payment due under Section 1(b), and provided no uncured Event of Default (or any
event which with the passage of time or the giving of notice, or both, could
become an Event of Default) has occurred under the Security Instrument or under
any of the Loan Documents, Borrower may cause the release of the Property (in
whole but not in part) from the lien of the Security Instrument and the other
Loan Documents upon the satisfaction of the following conditions precedent:

(A)

not less than thirty (30) days prior written notice to Lender specifying a
regularly scheduled payment date (the “Release Date”) on which the Defeasance
Deposit (hereinafter defined) is to be made;

(B)

the payment to Lender of interest accrued and unpaid on the principal balance of
this Note to and including the Release Date;

(C)

the payment to Lender of all other sums, not including scheduled interest or
principal payments, due under this Note, the Security Instrument and the other
Loan Documents;

(D)

the payment to Lender of the Defeasance Deposit; and

(E)

the delivery to Lender of:

(1)

a security agreement, in form and substance satisfactory to Lender, creating a
first priority lien on the Defeasance Deposit and the U.S. Obligations
(hereinafter defined) purchased on behalf of Borrower with the Defeasance
Deposit in accordance with this subparagraph (the “Security Agreement”);

(2)

a release of the Property from the lien of the Security Instrument (for
execution by Lender) in a form appropriate for the jurisdiction in which the
Property is located;

(3)

an officer’s certificate of Borrower certifying that the requirements set forth
in this subparagraph (i) have been satisfied;

(4)

an opinion of counsel for Borrower in form reasonably satisfactory to Lender
stating, among other things, that defeasance of this Note will not cause any
adverse consequences to any REMIC holding the Loan or the holders of any
securities issued by the REMIC or result in a taxation of the income from the
Loan to such REMIC or cause a loss of REMIC status, and that Lender has a
perfected first priority security interest in the Defeasance Deposit and the
U.S. Obligations purchased by Lender on behalf of Borrower;

(5)

an opinion of a certified public accountant reasonably acceptable to Lender to
the effect that the Defeasance Deposit is adequate to provide payment on or
prior to, but as close as possible to, all successive scheduled payment dates
after the Release Date upon which interest and principal payments are required
under this Note (including the amounts due on the Maturity Date) and in amounts
equal to the scheduled payments due on such dates under this Note;

(6)

reasonable evidence in writing from the applicable Rating Agencies to the effect
that such release will not result in a re-qualification, reduction or withdrawal
of any rating in effect immediately prior to such defeasance for any Securities;

(7)

payment of all of Lender’s expenses incurred in connection with the defeasance
including, without limitation, reasonable attorneys fees; and

(8)

such other certificates, documents or instruments as Lender may reasonably
request.

In connection with the conditions set forth in subsection (c)(i)(E) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the “Scheduled Defeasance Payments”).  Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to
Lender and applied to satisfy the obligations of the Borrower under this Note.

(ii)

Upon compliance with the requirements of this subsection (c), the Property shall
be released from the lien of the Security Instrument and the pledged U.S.
Obligations shall be the sole source of collateral securing this Note.  Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by subparagraph (c)(i) above and satisfy the
Borrower’s obligations under this subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.

(iii)

For purposes of this subsection (c), the following terms shall have the
following meanings:

(A)

The term “Defeasance Deposit” shall mean an amount equal to 100% of the
remaining principal amount of this Note, the Yield Maintenance Premium, any
costs and expenses incurred or to be incurred in the purchase of the U.S.
Obligations necessary to meet the Scheduled Defeasance Payments and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this subsection;

(B)

The term “Yield Maintenance Premium” shall mean the amount (if any) which, when
added to the remaining principal amount of this Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments;
and

(C)

The term “U.S. Obligations” shall mean direct non-callable obligations of the
United States of America or, to the extent acceptable to the applicable rating
agencies in their sole discretion, other obligations which are “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940.

(iv)

Upon the release of the Property in accordance with this subsection (c),
Borrower shall, at Lender’s request, assign all its obligations and rights under
this Note, together with the pledged Defeasance Deposit, to a successor special
purpose entity designated by Borrower and approved by Lender in its reasonable
discretion.  Such successor entity shall execute an assumption agreement in form
and substance satisfactory to Lender in its reasonable discretion pursuant to
which it shall assume Borrower’s obligations under this Note and the Security
Agreement.  In connection with such assignment and assumption, Borrower shall
(x) deliver to Lender an opinion of counsel in form and substance and delivered
by counsel satisfactory to Lender in its reasonable discretion stating, among
other things, that such assumption agreement is enforceable against Borrower and
such successor entity in accordance with its terms and that this Note, the
Security Agreement and the other Loan Documents, as so assumed, are enforceable
against such successor entity in accordance with their respective terms, and (y)
pay all costs and expenses incurred by Lender or its agents in connection with
such assignment and assumption (including, without limitation, the review of the
proposed transferee and the preparation of the assumption agreement and related
documentation).  In connection with such assignment and assumption, Borrower and
any Guarantor may be released of personal liability under the Note and the other
Loan Documents, but only as to acts or events occurring after the closing of
such assignment and assumption.

(v)

Upon the release of the Property in accordance with this subsection (c),
Borrower shall have no further right to prepay this Note pursuant to the other
provisions of this Section 7 or otherwise.

8.  SAVINGS CLAUSE

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder.  All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of this Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.  Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

9.  WAIVERS

(a)

Except as specifically provided in the Loan Documents, Borrower and any
endorsers, sureties or guarantors hereof jointly and severally waive presentment
and demand for payment, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest and notice of protest and non-payment, all
applicable exemption rights, valuation and appraisement, notice of demand, and
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note and the bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
 Borrower and any surety, endorser or guarantor hereof agree (i) that the time
for any payments hereunder may be extended from time to time without notice and
consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note, (iv)
to any and all renewals, waivers or modifications that may be granted by Lender
with respect to the payment or other provisions of this Note, and/or (v) that
additional Borrowers, endorsers, guarantors or sureties may become parties
hereto all without notice to them and without in any manner affecting their
liability under or with respect to this Note.  No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement.

(b)

Failure of Lender to exercise any of the options granted herein to Lender upon
the happening of one or more of the events giving rise to such options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect to the same or any other event.  The acceptance by
Lender of any payment hereunder that is less than payment in full of all amounts
due and payable at the time of such payment shall not constitute a waiver of the
right to exercise any of the options granted herein to Lender at that time or at
any subsequent time or nullify any prior exercise of any such option without the
express written acknowledgment of the Lender.

10.  EXCULPATION

(a)

Notwithstanding anything in the Loan Documents to the contrary, but subject to
the qualifications below, Lender and Borrower agree that:

(i)

Borrower shall be liable upon the Debt and for the other obligations arising
under the Loan Documents to the full extent (but only to the extent) of the
security therefor; provided, however, that in the event (A) of fraud, willful
misconduct or material misrepresentation by Borrower, its general partners, if
any, its members, if any, its principals, its affiliates, its agents or its
employees or by any Guarantor in connection with the loan evidenced by this
Note, (B) of a breach or default under Sections 4.3 or 8.2 of the Security
Instrument, or (C) the Property or any part thereof becomes an asset in a
voluntary bankruptcy or insolvency proceeding, the limitation on recourse set
forth in this Subsection 10(a) will be null and void and completely
inapplicable, and this Note shall be with full recourse to Borrower.

(ii)

If a default occurs in the timely and proper payment of all or any part of the
Debt, Lender shall not enforce the liability and obligation of Borrower to
perform and observe the obligations contained in this Note or the Security
Instrument by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, action for
specific performance or other appropriate action or proceeding to enable Lender
to enforce and realize upon the Security Instrument, the Other Loan Documents
and the interest in the Property, the Rents and any other collateral given to
Lender created by the Security Instrument and the Other Loan Documents;
provided, however, that any judgment in any action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Lender.  Lender, by
accepting this Note and the Security Instrument, agrees that it shall not,
except as otherwise herein provided, sue for, seek or demand any deficiency
judgment against Borrower in any action or proceeding, under or by reason of or
under or in connection with this Note, the Other Loan Documents or the Security
Instrument.

(iii)

The provisions of this Subsection 10(a) shall not (A) constitute a waiver,
release or impairment of any obligation evidenced or secured by this Note, the
Other Loan Documents or the Security Instrument; (B) impair the right of Lender
to name Borrower as a party defendant in any action or suit for judicial
foreclosure and sale under the Security Instrument; (C) affect the validity or
enforceability of any indemnity, guaranty, master lease or similar instrument
made in connection with this Note, the Security Instrument, or the Other Loan
Documents; (D) impair the right of Lender to obtain the appointment of a
receiver; (E) impair the enforcement of the Assignment executed in connection
herewith; (F) impair the right of Lender to enforce the provisions of Article 11
of the Security Instrument; or (G) impair the right of Lender to obtain a
deficiency judgment or judgment on this Note against Borrower if necessary to
obtain any insurance proceeds or condemnation awards to which Lender would
otherwise be entitled under the Security Instrument; provided, however, Lender
shall only enforce such judgment against the insurance proceeds and/or
condemnation awards.

(iv)

Notwithstanding the provisions of this Article to the contrary, Borrower shall
be personally liable to Lender for the Losses it incurs due to: (A) the
misapplication or misappropriation of Rents; (B) the misapplication or
misappropriation of insurance proceeds or condemnation awards; (C) Borrower’s
failure to return or to reimburse Lender for all Personal Property taken from
the Property by or on behalf of Borrower and not replaced with Personal Property
of the same utility and of the same or greater value; (D) any act of actual
waste or arson by Borrower, any principal, affiliate, general partner or member
thereof or by any Guarantor; (E) any fees or commissions paid by Borrower to any
principal, affiliate, general partner or member of Borrower, or any Guarantor in
violation of the terms of this Note, the Security Instrument or the Other Loan
Documents; (F) Borrower’s failure to comply with the provisions of Section 11 of
the Security Instrument; or (G) any breach of the Environmental Indemnity.

(b)

Nothing herein shall be deemed to be a waiver of any right which Lender may have
under Sections 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy
Code to file a claim for the full amount of the Debt or to require that all
collateral shall continue to secure all of the Debt, owing to Lender in
accordance with this Note, the Security Instrument and the Other Loan Documents.

11.  AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower.  Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.

12.  NOTICES

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.

13.  TRANSFER

Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein.  Borrower shall execute, acknowledge and
deliver any and all instruments requested by Lender to satisfy such purchasers
or participants that the unpaid indebtedness evidenced by this Note is
outstanding upon the terms and provisions set out in this Note and the other
Loan Documents.  To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.

14.  WAIVER OF TRIAL BY JURY

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL
REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER.

15.  APPLICABLE LAW

This Note shall be governed by and construed in accordance with the laws of the
state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.

16.  JURISDICTION

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

17.  NO ORAL CHANGE

The provisions of this Note and the Loan Documents may be amended or revised
only by an instrument in writing signed by the Borrower and Lender.  This Note
and all the other Loan Documents embody the final, entire agreement of Borrower
and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender.  There are no oral agreements between Borrower and
Lender.




NCLIB1 193490.4












Executed as of the day and year first above written.

BORROWER:

BEDFORD TOWNE CENTRE PLAZA, LLC, a Delaware limited liability company

By:

Bedford Property Investors, Inc., a Maryland corporation, its sole member

By:

/s/ Hanh Kihara
Name:    Hanh Kihara
Title:     Senior Vice President

and Chief Financial Officer




NCLIB1 193490.4






ADDENDUM TO NOTE

BY INITIALING BELOW, THE BORROWER EXPRESSLY ACKNOWLEDGES AND UNDERSTANDS THAT,
PURSUANT TO THE TERMS OF THIS NOTE, IT HAS AGREED THAT IT HAS NO RIGHT TO PREPAY
THIS NOTE PRIOR TO AUGUST, 2013 AND THAT EXCEPT FOR UNSCHEDULED PAYMENTS IT
SHALL BE LIABLE FOR THE PAYMENT OF THE PREPAYMENT CHARGES FOR PREPAYMENT OF THIS
NOTE UPON ACCELERATION OF THIS NOTE IN ACCORDANCE WITH ITS TERMS.  FURTHER, BY
INITIALING BELOW, THE BORROWER WAIVES ANY RIGHTS IT MAY HAVE UNDER SECTION
2954.10 OF THE CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE, AND EXPRESSLY
ACKNOWLEDGES AND UNDERSTANDS THAT THE LENDER HAS MADE THE LOAN IN RELIANCE ON
THE AGREEMENTS AND WAIVER OF THE BORROWER AND THAT THE LENDER WOULD NOT HAVE
MADE THE LOAN WITHOUT SUCH AGREEMENTS AND WAIVER OF THE BORROWER.

/s/ H.K.
Borrower Initials













NCLIB1 193490.4


